 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   SHONETTA CRAIN AND KIRA SERNA,            Case No. 3:19-CV-01265-JST
     individually and on behalf of all other
13   similar situated individuals,
14                Plaintiffs,                  STIPULATED [PROPOSED] PRETRIAL
                                               CONSOLIDATION ORDER
15         v.
16   ACCREDITED CASUALTY AND
     SURETY COMPANY, INC., et al.,
17
                  Defendants.
18

19   STEVEN BREAUX, individually and on        Case No. 3:19-CV-00717-JST
     behalf of all other similar situated
20   individuals,
21                Plaintiff,
22         v.
23   ACCREDITED CASUALTY AND
     SURETY COMPANY, INC., et al.,
24
                  Defendants.
25

26

27

28
                                                                 STIPULATED [PROPOSED] PRETRIAL
                                                                            CONSOLIDATION ORDER
                                                      CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1

 2          WHEREAS, on January 29, 2019, Plaintiffs Shonetta Crain and Kira Serna filed a

 3   complaint in Alameda County Superior Court, Crain et al. v. Accredited Casualty and Surety

 4   Company, Inc., et al. (“Crain Action”);

 5          WHEREAS, on February 8, 2019, Plaintiff Steven Breaux filed a complaint in the

 6   Northern District of California, Breaux v. Accredited Casualty and Surety Company, Inc., et al.

 7   (“Breaux Action”);

 8          WHEREAS, on March 8, 2019, Defendants Two Jinn, Inc. and Seaview Insurance

 9   Company filed a notice of removal of the Crain Action to the Northern District of California;

10          WHEREAS, on March 19, 2019, the Court related the Crain Action and the Breaux

11   Action (collectively, the “Related Actions”);

12          WHEREAS, the Related Actions are proposed class actions against Defendants

13   Accredited Casualty and Surety Company, Inc., Aegis Security Insurance Company, All-Pro Bail

14   Bonds Inc., American Bail Coalition, Inc., Alleghany Casualty Company, American Contractors

15   Indemnity Company, American Surety Company, Associated Bond and Insurance Agency, Inc.,

16   Bankers Agency, Inc., Bankers Insurance Company, Bond Safeguard Insurance Company,

17   California Bail Agents Association, Continental Heritage Insurance Company, Crum & Forster

18   Indemnity Company, Danielson National Insurance Company, Financial Casualty & Surety, Inc.,

19   Golden State Bail Agents Association, Harco National Insurance Company, Indiana Lumbermens

20   Mutual Insurance Company, International Fidelity Insurance Company, Lexington National

21   Insurance Corporation, Lexon Insurance Company, National American Insurance Company,

22   North River Insurance Company, Philadelphia Reinsurance Corporation, Safety First Insurance

23   Company, Seaview Insurance Company, Seneca Insurance Company, Stillwater Property and

24   Casualty Insurance Company, Sun Surety Insurance Company, Two Jinn, Inc., United States Fire

25   Insurance Company, Universal Fire & Casualty Insurance Company, Williamsburg National

26   Insurance Company, Jerry Watson and William B. Carmichael, and DOES 1-100 pursuant to

27   California’s antitrust statute, Business and Professions Code sections 16720, et seq. (the

28   “Cartwright Act”); and California’s unfair competition law, Business and Professions Code
                                                                           STIPULATED [PROPOSED] PRETRIAL
                                                     -1-                              CONSOLIDATION ORDER
                                                                CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   sections 17200, et seq. (the “Unfair Competition Law”);
 2          WHEREAS, the parties in the Related Actions have met and conferred and agree that the
 3   above-entitled actions should be consolidated pursuant to Federal Rule of Civil Procedure 42(a);
 4          WHEREAS, consolidation of the Complaints and other like actions will avoid duplication
 5   and unnecessary costs, and will promote the efficient conduct of the proceedings;
 6          WHEREAS, the parties in the Related Actions have met and conferred and agree to a
 7   schedule for filing a consolidated amended complaint following the appointment of interim class
 8   counsel;
 9           WHEREAS, the parties in the Related Actions have met and conferred and agree that no
10   answers, motions, or other responses to the complaints need be filed in the Related Actions until
11   after the appointment of interim class counsel and the filing of a consolidated amended
12   complaint;
13          WHEREAS, the agreed-upon schedule is not for the purpose of delay, promotes judicial
14   efficiency and economy, and will not cause prejudice to any party;
15          NOW, THEREFORE, IT IS STIPULATED AND AGREED by Plaintiffs and Defendants
16   in the Related Actions, by and through their undersigned respective counsel of record, as follows:
17   I.     CONSOLIDATION
18          The Related Actions are consolidated for all purposes, including pre-trial proceedings and
19   trial, pursuant to Federal Rule of Civil Procedure 42(a) (the “Consolidated Action”).
20   II.    MASTER DOCKET AND MASTER FILE
21          A Master Docket and a Master File shall be created under the civil action number that has
22   been assigned to the first-filed federal court case, No. 19-CV-00717-JST, with the caption “In re
23   California Bail Bond Antitrust Litigation”. All docket entries regarding the Consolidated Action
24   shall be docketed under the Master File number No. 19-CV-00717-JST. If a document pertains to
25   only one or some of the consolidated cases, it will be docketed on the Master Docket with the
26   notation in the docket text as to the case number(s) to which it pertains.
27

28
                                                                            STIPULATED [PROPOSED] PRETRIAL
                                                    -2-                                CONSOLIDATION ORDER
                                                                 CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   III.   RELATION AND CONSOLIDATION OF SUBSEQUENTLY FILED OR
            TRANSFERRED CASES
 2

 3          The parties shall file a Notice of Related Cases pursuant to Civil L.R. 3-12 whenever a

 4   case that should be consolidated into this Consolidated Action is filed in, or transferred to, this

 5   District. If the Court determines that the case is related, the clerk shall:

 6          (a) place a copy of this Order in the separate file for such action;

 7          (b) serve on plaintiff’s counsel in the new case a copy of this Order;

 8          (c) direct that this Order be served upon defendants in the new case; and

 9          (d) make the appropriate entry in the Master Docket.

10          All related actions that are subsequently filed in, or transferred to, this District shall be

11   consolidated into this action for pretrial purposes. This Order shall apply to every such related

12   action, absent order of the Court. A party that objects to such consolidation, or to any other

13   provision of this Order, must file an application for relief from this Order within thirty (30) days

14   after the date on which a copy of this order is mailed to the party’s counsel, pursuant to the above

15   paragraph.

16   IV.    CAPTION OF CASES
17          All papers hereafter filed in the Consolidated Action shall bear the following caption:

18
     IN RE CALIFORNIA BAIL BOND                             Master Docket No. 19-CV-00717-JST
19
     ANTITRUST LITIGATION
20

21   THIS DOCUMENT RELATES TO:
22

23          When a pleading or other court paper is intended to apply to all actions to which this

24   Order is applicable, the words “All Actions” shall appear immediately after the words “THIS

25   DOCUMENT RELATES TO” in the caption set out above. When a pleading or other court paper

26   is intended to be applicable only to a subset of the Actions, the separate caption and docket

27   number for each individual action to which the pleading is intended to be applicable shall appear

28   immediately after or below the words “THIS DOCUMENT RELATES TO” in the caption
                                                                             STIPULATED [PROPOSED] PRETRIAL
                                                      -3-                               CONSOLIDATION ORDER
                                                                  CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   described above. The short form of the case caption ([named plaintiff] v. [first named defendant],
 2   et al.) for such actions may be used.
 3   V.      FILING AND DOCKETING
 4           All papers previously filed and served to date in any of the above-referenced actions are
 5   hereby deemed part of the record in 19-CV-00717-JST.
 6           When a paper is filed and the caption shows that it is to be applicable to “All Actions,”
 7   such paper shall be filed in the Master File and the Clerk shall note such filing in the Master
 8   Docket. Such papers need not be filed, and docket entries need not be made, in any other case
 9   file.
10           When a paper is filed and the caption shows that it is to be applicable to fewer than all of
11   the Consolidated Actions, such paper shall be filed in the Master File, and the clerk shall note
12   such filing in both the Master Docket and the docket of each such action. Thus, the paper should
13   only be filed in the Master File in 19-CV-00717-JST.
14   VI.     ECF AND SERVICE OF DOCUMENTS
15           This case is subject to Electronic Case Filing (“ECF”), pursuant to General Order 45,
16   Section VI, which requires that all documents in such a case be filed electronically. If counsel
17   has not already done so, counsel shall register forthwith as an ECF user and be issued an ECF
18   user ID and password. Forms and instructions can be found on the Court’s website at
19   ecf.cand.uscourts.gov.
20           All documents shall be e-filed in the Master File in 19-CV-00717-JST. Papers that are
21   filed electronically through the Court’s ECF system are deemed served on all parties as of the
22   date of filing. All other service of papers shall be governed by the Rules of Civil Procedure,
23   unless otherwise agreed by the parties.
24   VII.    PRESERVATION OF EVIDENCE
25           Until the parties agree on a preservation plan or the Court orders otherwise, each party
26   shall take reasonable steps to preserve all documents, data, and tangible things containing
27   information potentially relevant to the subject matter of this litigation.
28
                                                                             STIPULATED [PROPOSED] PRETRIAL
                                                     -4-                                CONSOLIDATION ORDER
                                                                  CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   VIII. SCHEDULE FOR RULE 23(G) MOTION, CONSOLIDATED AMENDED
           COMPLAINT, AND RESPONSIVE PLEADINGS
 2

 3          A.      Rule 23(g) Motion
 4          Plaintiffs will file a Motion for Appointment of Interim Class Counsel pursuant to Federal

 5   Rule of Civil Procedure 23(g) by May 1, 2019.

 6          B.      Consolidated Amended Complaint
 7          Within seven (7) days of the Court’s Order appointing Interim Class Counsel, Interim

 8   Class Counsel shall file the Consolidated Amended Complaint. The Consolidated Amended

 9   Complaint shall be deemed Plaintiffs’ initial filing for purposes of Federal Rule of Civil

10   Procedure 15(a). The Consolidated Amended Complaint shall relate back to the date of the first

11   filed action in California state court, Crain et al. v. Accredited Surety and Casualty Company, et

12   al. (filed January 29, 2019), for all purposes. Defendants shall have no obligation to answer,

13   move, or otherwise plead in response to the previously-filed Complaints.

14          C.      Responsive Pleadings/Motion to Dismiss
15          Defendants shall answer, move, or otherwise plead in response to the Consolidated

16   Amended Complaint within thirty (30) days of the filing of the Consolidated Amended

17   Complaint. The thirty (30) day deadline will apply to all state law response deadlines, including a

18   motion to strike brought pursuant to California’s anti-SLAPP statutes. The page limits will be

19   governed by the Stipulation and Order re: Responsive Briefing Page Limits (Crain Action Dkt.

20   168; Breaux Action Dkt. 27).

21

22

23

24

25

26

27

28
                                                                           STIPULATED [PROPOSED] PRETRIAL
                                                    -5-                               CONSOLIDATION ORDER
                                                                CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019         Respectfully submitted,
 2                                 By: /s/ Dean M. Harvey
 3
                               Dean M. Harvey (SBN 250298)
 4                             Katherine C. Lubin (SBN 259826)
                               Adam Gitlin (SBN 317047)
 5                             Yaman Salahi (SBN 288752)
                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6                             275 Battery Street, 29th Floor
                               San Francisco, CA 94111
 7
                               Telephone: (415) 956-1000
 8                             dharvey@lchb.com
                               kbenson@lchb.com
 9                             agitlin@lchb.com
                               ysalahi@lchb.com
10
                                   Benjamin David Elga (pro hac vice)
11
                                   Brian James Shearer (pro hac vice)
12                                 JUSTICE CATALYST LAW
                                   25 Broadway, 9th Floor
13                                 New York, NY 10004
                                   Telephone: (518) 732-6703
14                                 belga@justicecatalyst.org
                                   brianshearer@justicecatalyst.org
15

16                                 Stephanie Carroll (SBN 263698)
                                   Cindy Pánuco (SBN 266921)
17                                 Nisha Kashyap (SBN 301934)
                                   PUBLIC COUNSEL
18                                 610 South Ardmore Avenue
                                   Los Angeles, California, 90005
19                                 Telephone: (213) 385-2977
                                   Facsimile: (213) 201-4722
20                                 scarroll@publiccounsel.org
                                   nkashyap@publiccounsel.org
21
                                   Stuart T. Rossman (pro hac vice) (B.B.O. No.
22                                 430640)
                                   Brian Highsmith (pro hac vice motion
23                                 forthcoming)
                                   NATIONAL CONSUMER LAW CENTER
24                                 7 Winthrop Square, Fourth Floor
                                   Boston, MA 02110-1245
25                                 Telephone: (617) 542-8010
                                   Facsimile: (617) 542-8028
26                                 srossman@nclc.org
                                   bhighsmith@nclc.org
27

28
                                                     STIPULATED [PROPOSED] PRETRIAL
                             -6-                                CONSOLIDATION ORDER
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                             David Seligman (pro hac vice motion
                               forthcoming)
 2                             TOWARDS JUSTICE
 3                             1410 High Street, Suite 300
                               Denver, CO 80218
 4                             Telephone: (720) 441-2236
                               Facsimile: (303) 957-2289
 5                             david@towardsjustice.org
 6                             Counsel for Plaintiffs Shonetta Crain and Kira
 7                             Serna

 8   Dated: April 30, 2019         By: /s/ Julian Hammond

 9                                 Julian Hammond
                                   Polina Brandler
10                                 Ari Cherniak
                                   HAMMONDLAW, P.C.
11                                 1829 Reisterstown Road, Suite 410
                                   Baltimore, MD 21208
12                                 Telephone: (310) 601-6766
                                   Facsimile: (310) 295-2385
13                                 jhammond@hammondlawpc.com
                                   pbrandler@hammondlawpc.com
14                                 acherniak@hammondlawpc.com

15                                 Laura L. Ho
                                   Goldstein Borgen Dardarian & Ho
16                                 300 Lakeside Drive, Suite 1000
                                   Oakland, CA 94612
17                                 Telephone: (510) 763-9800
                                   Facsimile: (510) 835-1417
18                                 lho@gbdhlegal.com

19                                 Counsel for Plaintiff Steven Breaux

20   Dated: April 30, 2019         By: /s/ Paul J. Riehle

21                                 Paul J. Riehle (115199)
                                   Drinker Biddle & Reath LLP
22
                                   Four Embarcadero Center, 27th Floor
23                                 San Francisco, CA 94111-4180
                                   (415) 591-7521
24                                 Paul.Riehle@dbr.com

25                             Attorney for Defendant Accredited Casualty &
                               Surety Co., Inc.
26

27

28
                                                     STIPULATED [PROPOSED] PRETRIAL
                             -7-                                CONSOLIDATION ORDER
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019         By: /s/ Michael A. Attanasio
 2                                 Michael A. Attanasio (151529)
 3                                 Beatriz Mejia (190948)
                                   Jon F. Cieslak (268951)
 4                                 Max Sladek de la Cal (324961)
                                   COOLEY LLP
 5
                                   Attorneys for Defendants Seaview Insurance
 6                                 Company and Two Jinn, Inc.
 7
     Dated: April 30, 2019         By: /s/ Julie A. Gryce
 8
                                   Julie A. Gryce (319530)
 9                                 DLA PIPER LLP (US)
                                   401 B Street, Suite 1700
10                                 San Diego, CA 92101-4297
                                   Telephone: (619) 699-2700
11                                 Facsimile: (619) 699-2701
                                   julie.gryce@dlapiper.com
12
                                   Michael P. Murphy (pro hac vice)
13                                 John Hamill (pro hac vice)
                                   DLA PIPER LLP (US)
14                                 Telephone: (212) 335-4500
                                   Facsimile: (212) 335-4501
15                                 michael.murphy@dlapiper.com
                                   john.hamill@dlapiper.com
16
                                   Attorneys for Defendants Danielson National
17                                 Insurance Company and National American
                                   Insurance Company of California
18
     Dated: April 30, 2019         By: /s/ Shaun Paisley
19

20                                 Drew Koning (263082)
                                   Blake Zollar (268913)
21                                 Shaun Paisley (244377)
                                   KONING ZOLLAR LLP
22                                 2210 Encinitas Blvd., Suite S
                                   Encinitas, CA 92024
23
                                   Telephone: (858) 252-3234
24                                 Facsimile: (858) 252-3238
                                   drew@kzllp.com
25                                 blake@kzllp.com
                                   shaun@kzllp.com
26
                                    Attorneys for Defendant All-Pro Bail Bonds,
27
                                    Inc.
28
                                                     STIPULATED [PROPOSED] PRETRIAL
                             -8-                                CONSOLIDATION ORDER
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019         By: /s/ Gerard G. Pecht
 2                                 Gerard G. Pecht (pro hac vice to be filed)
 3                                 NORTON ROSE FULBRIGHT US LLP
                                   1301 McKinney, Suite 5100
 4                                 Houston, Texas 77010
                                   Telephone: (713) 651-5151
 5                                 Facsimile: (713) 651-5246
                                   gerard.pecht@nortonrosefulbright.com
 6

 7                                 Joshua D. Lichtman (SBN 176143)
                                   NORTON ROSE FULBRIGHT US LLP
 8                                 555 South Flower Street, Forty-First Floor
                                   Los Angeles, California 90071
 9                                 Telephone: (213) 892-9200
                                   Facsimile: (213) 892-9494
10
                                   joshua.lichtman@nortonrosefulbright.com
11
                                   Attorneys for Defendant American
12                                 Contractors Indemnity Company

13   Dated: April 30, 2019         By: /s/ Anne K. Edwards
14
                                   Anne K. Edwards (110424)
15                                 SMITH, GAMBRELL & RUSSELL, LLP
                                   444 South Flower Street, Suite 1700
16                                 Los Angeles, CA 90071
                                   Telephone: (213) 358-7210
17                                 Facsimile: (213) 358-7310
                                   aedwards@sgrlaw.com
18

19                                 Attorneys for Defendant Williamsburg
                                   National Insurance Company
20
     Dated: April 30, 2019         By: /s/ Nicole S. Healy
21

22                                 Todd A. Roberts
                                   Nicole S. Healy
23                                 Edwin B. Barnes
                                   ROPERS, MAJESKI, KOHN & BENTLEY
24
                                   Attorneys for Defendants American Bail
25                                 Coalition, Inc. and William B. Carmichael
26

27

28
                                                     STIPULATED [PROPOSED] PRETRIAL
                             -9-                                CONSOLIDATION ORDER
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019        By: /s/ Vincent S. Loh
 2                                David F. Hauge (128294)
 3                                Todd H. Stitt (179694)
                                  Vincent S. Loh (238410)
 4                                MICHELMAN & ROBINSON, LLP

 5                                Attorneys for Defendants United States Fire
                                  Insurance Company, North River Insurance
 6                                Company, Crum & Forster Indemnity
 7                                Company, and Seneca Insurance Company

 8
     Dated: April 30, 2019        By: /s/ Casey A. Hatton
 9
                                  Casey A. Hatton (SBN 246081)
10
                                  HINSHAW & CULBERTSON LLP
11                                One California Street, 18th Floor
                                  San Francisco, CA 94111
12                                Telephone: 415.362.6000
                                  Facsimile: 451.834.9070
13                                chatton@hinshawlaw.com
14
                                  Christie A. Moore (pro hac pending)
15                                W. Scott Croft (pro hac pending)
                                  BINGHAM GREENEBAUM DOLL LLP
16                                101 S. Fifth Street
                                  3500 PNC Tower
17                                Louisville, KY 40202
                                  Telephone: 502.587.3758
18
                                  Facsimile: 502.540.2276
19                                cmoore@bgdlegal.com
                                  wcroft@bgdlegal.com
20
                                  Attorneys for Bond Safeguard Insurance
21                                Company and Lexon Insurance Company
22
     Dated: April 30, 2019        By: /s/ Travis Wall
23
                                  Travis Wall (191662)
24                                Spencer Kook (205304)
                                  HINSHAW & CULBERTSON LLP
25

26                                Attorneys for Defendant Philadelphia
                                  Reinsurance Corporation
27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                             - 10 -                            CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019        By: /s/ Greg Day
 2                                Greg Day
 3                                LAW OFFICES OF GREGORY S. DAY
                                  120 Birmingham Drive, Suite 200
 4                                Cardiff, CA 92007
                                  Telephone: (760) 436-2827
 5                                attygsd@gmail.com
 6                                Attorneys for Defendants California Bail
 7                                Agents Association, Universal Fire &
                                  Insurance Company, Sun Surety Insurance
 8                                Company

 9   Dated: April 30, 2019        By: /s/ Timothy P. Irving
10
                                  Timothy P. Irving (108413)
11                                TYSON & MENDES LLP
                                  5661 La Jolla Boulevard
12                                San Diego, CA 92037
                                  Telephone: (858) 459-4400
13                                Facsimile: (858) 459-3864
                                  tirving@tysonmendes.com
14

15                                Attorneys for Defendant Aegis Security
                                  Insurance Company
16
     Dated: April 30, 2019        By: /s/ Regina J. McClendon
17
                                  Regina J. McClendon
18
                                  LOCKE LORD LLP
19
                                  Attorneys for Defendant Safety First Insurance
20                                Company
21   Dated: April 30, 2019        By: /s/ Howard Holderness
22
                                  John A. Sebastinelli (127859)
23                                Howard Holderness (169814)
                                  GREENBERG TRAURIG, LLP
24
                                  Attorneys for Defendants American Surety
25                                Company and Indiana Lumbermens Mutual
26                                Insurance Company

27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                             - 11 -                            CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019        By: /s/ Gary A. Nye
 2                                Gary A. Nye (126104)
 3                                ROXBOROUGH, POMERANCE, NYE & ADREANI,
                                  LLP
 4
                                  Attorneys for Defendants Allegheny Casualty
 5                                Company, Associated Bond and Insurance
                                  Agency, Inc., Bankers Insurance Company,
 6                                Harco National Insurance Company,
 7                                International Fidelity Insurance Company,
                                  Lexington National Insurance Corporation,
 8                                and Jerry Watson

 9   Dated: April 30, 2019        By: /s/ James Mills
10
                                  James Mills (203783)
11                                LAW OFFICE OF JAMES MILLS
                                  1300 Clay Street, Suite 600
12                                Oakland, CA 94612-1427
                                  Telephone: (510) 521-8748
13                                Facsimile: (510) 277-1413
                                  james@jamesmillslaw.com
14

15                                Michael D. Singletary (pro hac vice motion
                                  forthcoming)
16                                Shannon W. Bangle (pro hac vice motion
                                  forthcoming)
17                                Brian C. Potter (pro hac vice motion
                                  forthcoming)
18
                                  BANGLE & POTTER, PLLC
19                                604 W. 13th Street
                                  Austin, TX 78701
20                                Telephone: (512) 270-4844
                                  Facsimile: (512) 270-4845
21                                Michael@banglepotter.com
22                                Shannon@banglepotter.com
                                  Brian@banglepotter.com
23
                                  Attorneys for Defendant Financial Casualty &
24                                Surety, Inc.
25

26

27

28
                                                    STIPULATED [PROPOSED] PRETRIAL
                             - 12 -                            CONSOLIDATION ORDER
                                         CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 30, 2019                             By: /s/ Erik K. Swanholt
 2                                                     Erik K. Swanholt
 3                                                     FOLEY & LARDNER
                                                       555 South Flower St., 33rd Floor
 4                                                     Los Angeles, CA 90071
                                                       Telephone: (213) 972-4500
 5                                                     Facsimile: (213) 486-0065
 6                                                     Attorneys for Defendants Continental
 7                                                     Heritage Insurance Company

 8   Dated: April 30, 2019                             By: /s/ John M. Rorabaugh

 9                                                     John M. Rorabaugh (178366)
10
                                                       Attorney for Defendant Golden State Bail
11                                                     Association

12

13
                                            Filer’s Attestation
14
            Pursuant to General Order No. 45, § X(B), I attest under penalty of perjury that
15
     concurrence in the filing of the document has been obtained from all the signatories.
16

17   Dated: April 30, 2019                                       /s/ Dean M. Harvey
                                                           DEAN M. HARVEY
18                                                         LIEFF CABRASER HEIMANN
                                                            & BERNSTEIN, LLP
19

20

21

22

23

24

25

26

27

28
                                                                          STIPULATED [PROPOSED] PRETRIAL
                                                  - 13 -                             CONSOLIDATION ORDER
                                                               CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   IT IS SO ORDERED.
 2
              May 1, 2019
 3   Dated:
                            HON. JON S. TIGAR
 4                          UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                STIPULATED [PROPOSED] PRETRIAL
                            - 14 -                         CONSOLIDATION ORDER
                                     CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
